Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 line 2 recites “.” should change to “,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 lines 4-5 recited the limitations “a recessed region of a connection pad” is unclear.  Are recess region and connection pad the same as the recess region and the connection pad as previously claimed in claim 1? 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0287702).
As for claim 1, Kim et al. disclose in Figs. 1 and the related text a semiconductor package, comprising: 
a lower semiconductor chip 200/11 having a first (lower) surface and a second (upper) surface, which are opposite to each other; 
an upper semiconductor chip 1200/13 on the first surface of the lower semiconductor chip (fig. 1); 
a first insulating layer (upper 1410 that surround both sides of layer 321) between the first surface of the lower semiconductor chip and the upper semiconductor chip (fig. 1); 
a second insulating layer (lower 1410 that surround both sides of layers 1331 and 510) between the first insulating layer and the upper semiconductor chip (fig. 1); and 
a connection structure 1331/510/321 penetrating the first insulating layer and the second insulating layer and being connected to the lower semiconductor chip and the upper semiconductor chip (fig. 1), wherein the connection structure comprises a first connecting portion 321 and a second connecting portion 1331/510, which are respectively disposed in the first insulating layer and the second insulating layer (fig. 1), wherein a maximum width of the second connecting portion 510/1331 in a first (horizontal) direction is larger than a maximum width of the first connecting portion 321 in the first direction (fig. 1),   wherein the first direction is parallel to the first surface of the lower semiconductor chip wherein the second connecting portion 510/1331 of the connection structure includes a connection pad 510 with a recessed region (fig. 1), and wherein the first connection portion 321 is inserted into the recessed region of the second connection portion 1331/510.  

As for claim 2, Kim et al. disclose the semiconductor package of claim 1, wherein the first insulating layer (upper 1410) is directly bonded to the second insulating layer (lower 1410) (fig. 1).  

As for claim 3, Kim et al. disclose the semiconductor package of claim 2, wherein a thickness of the second insulating layer (lower 1410) in a second (vertical) direction is greater than the thickness of the first insulating layer (upper 1410) in the second direction, and wherein the second (vertical) direction is perpendicular to the first surface of the lower semiconductor chip (fig. 1).  

As for claim 4, Kim et al. disclose the semiconductor package of claim 1, wherein the second connecting portion 510/1331 extends onto the first insulating layer (upper 1410) in the first direction, and wherein the first insulating layer (upper 1410) is interposed between a bottom surface of the second connecting portion 510/1331 and the first surface of the lower semiconductor chip 200/11 (fig. 1).  

As for claim 5, Kim et al. disclose the semiconductor package of claim 4, wherein the first insulating layer (upper 1410) is in (electrically) contact with the bottom surface of the second connecting portion 510/1331 and a side surface of the first connecting portion (fig. 1).  

As for claim 6, Kim et al. disclose the semiconductor package of claim 1, wherein the first connecting portion 321 has a first (left) side surface and a second (right) side surface, which are opposite to each other in the first direction (fig. 1), and wherein the second connecting portion 510/1331 extends beyond the first side surface of the first connecting portion in the first direction and extends beyond the second side surface of the first connecting portion in a direction opposite to the first direction (fig. 1).  

As for claim 7, Kim et al. disclose the semiconductor package of claim 6, wherein a bottom surface of the second connecting portion 510/1331 has a first (left) portion adjacent to the first side surface of the first connecting portion and a second (right) portion adjacent to the second side surface of the first connecting portion (fig. 1), and wherein the first insulating layer (upper 1410) is interposed between the first surface of the lower semiconductor chip and the first portion of the bottom surface of the second connecting portion (fig. 1), and between the first surface of the lower semiconductor chip and the second portion of the bottom surface of the second connecting portion (fig. 1). 

As for claim 8, Kim et al. disclose the semiconductor package of claim 7, wherein the first insulating layer (upper 1410) is in (electrically) contact with the first and second side surfaces of the first connecting portion and the first and second portions of the bottom surface of the second connecting portion (fig. 1).  

As for claim 9, Kim et al. disclose the semiconductor package of claim 1, wherein the first connecting portion 321 and (a portion 1331 of) the second connecting portion are formed of the same material as each other ([0025] and [0032]).  

As for claim 10, Kim et al. disclose the semiconductor package of claim 1, wherein the lower semiconductor chip 200/11 comprises: a lower circuit layer 331 adjacent to the second surface 132 of the lower semiconductor chip; and a plurality of lower penetration electrodes (vias of 11) extending from the first surface of the lower semiconductor chip toward the second surface of the lower semiconductor chip such that the plurality of lower penetration electrodes are connected to the lower circuit layer 331, and wherein the first connecting portion 321 is connected to a corresponding one of the plurality of lower penetration electrodes (fig. 1).  

As for claim 11, Kim et al. disclose the semiconductor package of claim 10, wherein the width, in the first direction, of the first connecting portion 321 is larger than a width, in the first direction, of the corresponding one of the plurality of lower penetration electrodes (vias of 11, fig. 1).  

As for claim 13, Kim et al. disclose the semiconductor package of claim 1, 
wherein a thickness of the second connecting portion 510/1331 in a second (vertical) direction is greater than a thickness of the first connecting portion 321 in the second direction (fig. 1), 
wherein the first (horizontal) direction is parallel to the first surface of the lower semiconductor chip 200/11 and the second (vertical) direction is perpendicular to the first surface of the lower semiconductor chip (fig. 1), 
wherein the connection structure 321/510/1331 is one of a plurality of connection structures, wherein the lower semiconductor chip 200/11 comprises: 
a lower circuit layer 331 adjacent to the second surface 132 of the lower semiconductor chip; and 
a plurality of lower penetration electrodes (vias of 11) extending from the first surface of the lower semiconductor chip toward the second surface of the lower semiconductor chip such that the plurality of lower penetration electrodes are connected to the lower circuit layer (fig. 1), 
wherein each of the plurality of lower penetration electrodes further extends from the first surface of the lower semiconductor chip toward a recessed region of a connection pad 510 of a corresponding one of the plurality of connection structures 321/1331/510, and 
wherein a portion, which is surrounded by the first insulating layer, of a further extending portion of each of the plurality of lower penetration electrodes corresponds to a first connecting portion 321 of a corresponding one of the plurality of connection structures (fig. 1).  

As for claim 14, Kim et al. disclose the semiconductor package of claim 10, wherein the upper semiconductor chip 13 has a third surface 1132 facing the first surface of the lower semiconductor chip, and wherein the upper semiconductor chip 13 comprises an upper circuit layer (vias of 13 and 1321) adjacent to the third surface of the upper semiconductor chip (fig. 1).  

As for claim 15, Kim et al. disclose the semiconductor package of claim 14, wherein the first insulating layer (upper 1410), the second insulating layer (lower 1410), and the connection structure 321/510/1331 are disposed between the first surface of the lower semiconductor chip and the third surface of the upper semiconductor chip (fig. 1), and wherein the second connecting portion 510/1331 is connected to a corresponding one of a plurality of upper interconnection patterns in the upper circuit layer of the upper semiconductor chip (vias/1321, Fig. 1).  

As for claim 16, Kim et al. disclose in Fig. 7 and the related text a semiconductor package, comprising: 
a lower semiconductor chip 2100/15 having a first (lower) surface and a second (upper) surface, which are opposite to each other; 
a plurality of upper semiconductor chips (1200/13, 200/11 [0045]) vertically stacked on the first surface of the lower semiconductor chip (fig. 7), the plurality of upper semiconductor chips comprising a first upper semiconductor chip 200/11 and a second upper semiconductor chip 1200/13, which are adjacent to each other (fig. 7); 
a first insulating layer (upper 1410 that surrounds sides of 321) between the first upper semiconductor chip and the second upper semiconductor chip (fig. 7); 
a second insulating layer (lower 1410 that surrounds side of 510/1331) between the first insulating layer and the second upper semiconductor chip (fig. 7); and 
a connection structure 321/510/1331 penetrating the first and second insulating layers and being (electrically) connected to the first and second upper semiconductor chips (fig. 7), wherein the connection structure comprises a first connecting portion 321 in the first insulating layer and a second connecting portion 510/1331 in the second insulating layer, 
wherein a maximum width, in a first (horizontal) direction, of the second connecting portion 510/1331 is larger than a maximum width, in the first direction, of the first connecting portion 321 (fig. 1), 
wherein the second connecting portion 510/1331 of the connection structure includes a connection pad 510 with a recessed region (fig. 7), and wherein the first connection portion 321 is inserted into the recessed region of the second connection portion (fig. 1).  

As for claim 17, Kim et al. disclose the semiconductor package of claim 16, wherein the first insulating layer (upper 1410) is directly bonded to the second insulating layer (lower 1410). wherein a thickness, in a second (vertical) direction, of the second connecting portion 510/1331 is larger than a thickness, in the second direction, of the first connecting portion 321, and wherein the first direction is parallel to the first (lower) surface of the lower semiconductor chip and the second direction is perpendicular to the first surface of the lower semiconductor chip (fig. 7).  

As for claim 18, Kim et al. disclose the semiconductor package of claim 16, wherein the second connecting portion 510/1331 extends onto the first insulating layer (upper 1410) in the first direction, and wherein the first insulating layer is interposed between a bottom surface of the second connecting portion and the first upper semiconductor chip (fig. 7).  

As for claim 19, Kim et al. disclose the semiconductor package of claim 16, wherein each of the first and second upper semiconductor chips 200/11 and 1200/13 has a third (lower) surface and a fourth (upper) surface, which are opposite to each other (fig. 7), wherein each of the first and second upper semiconductor chips has an upper circuit layer (331/1321) adjacent to the third surface (fig. 7), and wherein the first insulating layer (upper 1410), the second insulating layer (lower 1410), and the connection structure (321/510/1331) are disposed between the fourth surface of the first upper semiconductor chip and the third surface of the second upper semiconductor chip (fig. 7).  

As for claim 20, Kim et al. disclose the semiconductor package of claim 19, wherein the first upper semiconductor chip 200/11 comprises an upper penetration electrode (vias), which extends from the fourth (upper) surface of the first upper semiconductor chip toward the third (lower) surface thereof to be connected to the upper circuit layer 331 of the first upper semiconductor chip (fig. 7), wherein the first connecting portion 321 is connected to the upper penetration electrode of the first upper semiconductor chip 200/11 (fig. 7), and wherein the second connecting portion 510/1331 is connected to an upper interconnection line pattern (vias) in the upper circuit layer 1321 of the second upper semiconductor chip 1200/13.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/Primary Examiner, Art Unit 2811